DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. 2012/0154727).

Regarding claim 3, Chang discloses a liquid crystal device (400, Fig. 1; page 3, para [0061]) comprising:
	a first orientation region (inner rectangular area extending across PX1, PX2, PX3, see annotated Fig. 1 below; page 3, para [0061]) in which a liquid crystal molecule (liquid crystal molecule of DM1, DM2, DM3, DM4 in the first orientation region, Fig. 1; page 4, para [0075]) is configured to be circulated along a predetermined rotational direction (such as circulated in a counterclockwise rotational direction from DM1 to DM4, see annotated Fig. 1 below; page 4, para [0075]) in a plan view and a plurality of pixels are included (the first orientation region comprising a plurality of pixels PX1, PX2, and PX3); and
	a second orientation region (outer rectangular area extending across PX1, PX2, PX3, see annotated Fig. 1 below; page 3, para [0061]) in which a liquid crystal molecule (liquid crystal molecule of DM1, DM2, DM3, DM4 in the second orientation region, Fig. 1; page 4, para [0075]) is configured to be circulated along the predetermined rotational direction (such as circulated in a counterclockwise rotational direction from DM1 to DM4, see annotated Fig. 1 below; page 4, para [0075]) in the plan view and a plurality of pixels are included (the second orientation region comprising a plurality of pixels PX1, PX2, and PX3), the second orientation region (outer rectangular area extending across PX1, PX2, PX3, see annotated Fig. 1 below) being disposed 




Annotated Fig. 1 of Chang
[AltContent: oval][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: ]
    PNG
    media_image2.png
    134
    5
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    895
    729
    media_image3.png
    Greyscale




.

Allowable Subject Matter
Claims 1-2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the liquid crystal device of claim 1 (having all the combination of features including wherein the first orientation region and the third orientation region are located directly between the second orientation region and the fourth orientation region, and the second orientation region and the fourth orientation region are located directly between the first orientation region and the third orientation region, wherein the first direction, the second direction, the third direction, and the fourth direction together correspond to a counterclockwise direction such that the liquid crystal molecule oriented along the first direction is directed toward the second orientation region, the liquid crystal molecule oriented along the second direction is directed toward the third orientation region, the liquid crystal molecule oriented along the third direction is directed toward the fourth orientation region, and the liquid crystal molecule oriented along the fourth direction is directed toward the first orientation region, and the liquid crystal molecules in the first, second, third and fourth orientation regions are circulated through the first, second, third and fourth orientation regions along the counterclockwise direction) and does not disclose the liquid crystal device of claim 2 (having all the combination of features including wherein the first direction, the second direction and the third direction together correspond to a first circulation direction in the first, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 3-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding claims 3-4, the newly cited prior art reference of Chang et al. (U.S. 2012/0154727) discloses all the recited limitations as presented in the new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871